 
EXHIBIT 10.3
EXHIBIT A-1
AND  EXHIBIT A-2

EMPLOYMENT AGREEMENT


THIS AGREEMENT (this “Agreement”), dated __________, 2010 and effective as of
_________, 2010 (the “Effective Date”), by and between OAK TREE EDUCATIONAL
PARTNERS, INC., a Delaware corporation (“the Company”), the other corporations
and entities who have executed this Agreement on the signature page hereof, and
[JOSEPH MONACO] [HAROLD KAPLAN], an individual residing at
_______________________________________ _____ (“the Executive”).


1.     Term.   The Company hereby employs the Executive, and the Executive
hereby accepts employment, for term commencing on Effective Date hereof and,
subject to earlier termination as provided in Section 5 hereof, continuing
through December 31, 2013 (the “Initial Term”); which Initial Term may be
renewed annually or extended by mutual agreement of the Company and the
Executive (such Initial Term, as the same may be so renewed or extended, being
hereinafter sometimes called the “Term of Employment”).  The Executive shall
perform the services specified herein, all upon the terms and conditions
hereinafter stated.  This Agreement may be extended only upon the written
consent of the parties hereto.


2.     Duties and Responsibilities.


a.         General.  The Executive shall serve as both (a) an Executive Vice
President of the Company, and (b) as the [President][Chief Operating Officer] of
certain direct and indirect subsidiaries of the Company, including without
limitation, (i) Educational Training Institute, Inc., a New York corporation,
(“ETI”), (ii) Culinary Tech Center LLC, a New York limited liability company
(“CTC”), (iii) Professional Culinary Institute LLC, a New York limited liability
company (“PCI”), and (iv) Training Direct LLC, a New York limited liability
company (“TDI”).  Subject to the general direction and control of the Board of
Directors of the Company (the “Board of Directors”), the Executive shall,
together with [Harold Kaplan][Joseph Monaco], have responsibility for the
overall operation of  ETI, CTC, PCI and TDI (collectively, the “Culinary
Group”).  In addition, the Executive shall have such other duties as are
normally associated with and inherent in the executive capacity in which the
Executive will be serving.  The Executive also agrees to perform, without
additional compensation (other than reimbursement of reasonable travel
expenses), such services for the Culinary Group as the Board of Directors shall
from time to time reasonably specify.


b.         Time.  The Executive shall devote substantially all of his
professional and business time, attention and energy to the Business (as defined
herein) of the Culinary Group as necessary and appropriate to further the
interests of the Culinary Group.  As used herein, the term “Business” shall mean
and include the collective reference to the ownership and operation of the
existing businesses of the Culinary Group and/or other businesses that provide
instruction and academic, financial or vocational educational services to
consumers, whether through lectures, on-line Internet courses or classroom
streaming, or textbooks.

 
 

--------------------------------------------------------------------------------

 

3.    Salary and Bonus.


a.           During the period commencing on the Effective Date and ending
December 31, 2010, the Company shall cause the Culinary Group to pay to the
Executive a salary (the “Base Salary”) at an annual rate of One Hundred and
Fifty Thousand ($150,000) Dollars.  Commencing January 1, 2011 such Base Salary
shall be paid at the annual rate of Two Hundred Thousand Dollars ($200,000) and
commencing January 1, 2012 and through and including December 31, 2013, such
Base Salary shall be paid at the annual rate of Two Hundred and Fifty Thousand
Dollars ($250,000).   The Base Salary shall be payable in accordance with the
regular payroll policies of the Company or the Culinary Group with respect to
executive officers, in effect from time to time during the Term of Employment,
which at a minimum, shall at least be on a monthly basis.  If the Executive’s
Term of Employment shall be extended by mutual agreement of the parties beyond
the Initial Term, the Base Salary shall be as mutually agreed between the
Executive and the Company.  In addition, the Company shall have the right at any
time to increase (but not decrease) the Base Salary, all as shall be determined
by the independent members of the Board of Directors of the Company in the
exercise of their sole discretion.


b.           In addition to the Base Salary, the Executive shall be entitled to
receive an annual bonus (the “Bonus”) in such amounts as shall be determined in
the sole discretion of the independent members of the Board of Directors of the
Company following the end of each fiscal year of the Culinary Group.


c.           The Company acknowledges that all compensation set forth herein
shall be in addition to any and all consideration issuable to the Executive
pursuant to the Acquisition Agreements, as defined herein.


4.    Incentive Awards and Fringe Benefits.


a.              Stock Options.  In addition to (and not in lieu of) the Base
Salary and Bonus, the compensation committee of the Board of Directors of the
Company may elect, in the exercise of their sole discretion, to grant options to
purchase shares of Common Stock of the Company pursuant to any stock option or
stock incentive plan(s) now or hereafter adopted by the Company.  The Company
has adopted a stock option plan which is subject to approval and ratification by
the shareholders of the Company.  The Company has filed an Information Statement
on Form 14C with the Securities and Exchange Commission and will use its best
efforts to obtain such shareholder approval by the Effective Date or as soon
thereafter as is practicable.


b.              Benefit Plans.  In addition to the other compensation payable to
the Executive hereunder, and except as otherwise set forth herein, the Executive
shall be eligible to participate in all pension, profit sharing, retirement
savings plan, 401K or other similar benefit, medical, disability and other
employee benefit plans and programs generally provided by the Company to its
senior staff from time to time hereafter (other than those provided pursuant to
separately negotiated individual employment agreements or arrangements), subject
to, and to the extent the Executive is eligible for the respective terms of such
benefit plans and programs.  Notwithstanding the foregoing, the Executive shall
be entitled to retain and receive such health benefits and automobile allowance
that he currently receives from ETI, PCI and CTC, and a non-accountable expense
allowance not to exceed $3,000 per month.

 
- 2 -

--------------------------------------------------------------------------------

 

c.              Expenses.  During the Term of Employment, the Culinary Group
shall pay or reimburse the Executive, upon submission of appropriate
documentation by him, for all out-of-pocket expenses for entertainment, travel,
meals, hotel accommodations, and the like incurred by him in the interest of the
Business.


d.              Vacation.  The Executive shall be entitled to three weeks annual
paid vacations per calendar year in accordance with Company policies.


e.              Insurance.     During the Term of Employment, the Executive
shall be entitled to participate in any group insurance plan, including health
insurance, term life insurance, and disability insurance policies (collectively,
“Company Plans”) from time to time maintained by the Company; provided that such
insurance can be obtained on economically reasonable terms. Should the Company
not have an applicable Company Plan, the Executive shall be reimbursed for any
economically reasonable medical insurance premiums paid by the
Executive.  Notwithstanding the foregoing, the Executive shall be entitled to
such Insurance that he currently receives from ETI, PCI and CTC.


5.    Termination; Change of Control.


a.           Death.    If the Executive shall die prior to the expiration of the
Term of Employment, the Company and the Culinary Group shall have no further
obligation hereunder to the Executive or his estate except to pay to the
Executive’s estate the amount of the Executive’s Base Salary accrued to the date
of his death, plus any accrued but unpaid Bonus for fiscal year(s) preceding the
Executive’s death. Such payment shall be made promptly after the date of death
to the Executive’s estate, except for payment of the current fiscal year Bonus
which shall be made at the end of the fiscal year in which death occurred.


b.           Disability. If prior to the expiration of the Term of Employment,
the Executive shall be prevented, during a continuous period of ninety (90) days
(the “Disability Period”), from performing his duties by reason of “disability,”
the Company may terminate this Agreement, in which event the Executive shall
receive: (i) his Base Salary accrued to the date upon which any determination of
disability shall have been made as hereinafter provided, which Base Salary
payment may be reduced by the amount of any disability income payments the
Executive may receive in connection with such occurrence of disability during
the Disability Period under any policy or plan carried or maintained by or on
behalf of the Company and under which the Executive is a beneficiary or
participant, and (ii) any Bonus that would have been payable at the time of such
termination for disability pursuant to Section 3(b). The Executive shall
continue to have the right to receive the greater of his Current Benefits, or
benefits, if any, under any Company Plans, but only in accordance with the terms
of such plan or policy as they apply to persons whose employment has been
terminated as a result of an employee’s permanent disability.  Such payment
shall be made to the Executive within five days of the end of the Disability
Period, except for payment of the current fiscal year Bonus which shall be made
at the end of the fiscal year in which the Disability Period arose.

 
- 3 -

--------------------------------------------------------------------------------

 

For purposes of this Agreement, the Executive shall be deemed to have become
disabled when the Board of Directors of the Company (excluding the Executive or
any of his affiliates), upon the diagnosis of a reputable, licensed physician of
the Company’s choice, in consultation with the Executive’s primary physician,
shall have determined that the Executive shall have become unable to perform his
duties under this Agreement, whether due to physical or mental incapacity or to
infirmity caused by chronic alcoholism or drug use (excluding infrequent and
temporary absences due to ordinary illness); provided that such incapacity shall
have continued uninterrupted for a period of not less than ninety (90) days.


c.           Cause.  Notwithstanding any other provision of this Agreement, if
prior to the expiration of the Term of Employment, the Company shall have the
right to discharge the Executive “for Cause,” as defined below, then this
Agreement shall terminate effective upon such discharge, and upon such
termination, neither the Company nor any other member of the Culinary Group
shall have any further obligation to the Executive or his estate, except that
the Company will cause the Culinary Group to pay to the Executive, within thirty
(30) days of such termination, or in the event of his subsequent death, his
estate, an amount equal to the Executive’s Base Salary, as provided in Section 3
hereof, accrued to the date of termination.  In addition, the Executive shall
not, after the date of termination, be entitled to receive any further Current
Benefits, or other benefits, if any, under any Company Plans. In the event of
termination of the Executive’s employment for Cause, neither the Company nor any
member of the Culinary Group shall be obligated to pay, and the Executive shall
not be entitled to receive, any Bonus.


For the purposes hereof, the term “Cause” shall mean and be limited to a
discharge resulting from any one of the following:


(i)           the Executive’s conviction of a felony or any other crime
involving moral turpitude,


(ii)          a final determination by a court of competent jurisdiction that
the Executive has breached his fiduciary duties to the Company or any member of
the Culinary Group, or


(iii)         the Executive’s breach of any of his covenants and obligations
that are contained in Section 9.2 (Non-Competition, Non-Solicitation and
Non-Disclosure) of the Agreement and Plan of Merger, dated May 19, 2010 among
the Company, ETI Acquisition Corp., ETI, Joseph Monaco, Harold Kaplan, Cheri
Monaco and Brittany Kaplan (the “Merger Agreement”) or Section 9.2
(Non-Competition, Non-Solicitation and Non-Disclosure) of the Membership
Interest Purchase Agreement, dated May 19, 2010 among the Company, ETI, CTC, PCI
, Joseph Monaco and Harold Kaplan (the “Purchase Agreement” and with the Merger
Agreement, the “Acquisition Agreements”);

 
- 4 -

--------------------------------------------------------------------------------

 

(iv)         the Executive’s breach of any of his material covenants and
obligations that are contained in this Agreement; or


(v)          the Executive’s willful failure or refusal to follow written lawful
polices or directives established by the Board of Directors;


provided that in the case of clauses (iii), (iv) or (v) above, the Board of
Directors shall have first given written notice thereof to the Executive on each
occasion describing in reasonable detail the alleged material breach, failure or
refusal, and such breach or willful failure or refusal to follow written lawful
policies or directives shall remain uncured for a period of twenty (20) days
following receipt of each such notice.


d.           Other Reasons for Termination.


(i)           By the Executive.


The Executive may terminate this Agreement prior to the end of the Term of
Employment either (A) upon ten (10) days written notice with Good Reason
(“Termination With Good Reason”), or (B) for any or no reason by providing three
months’ advance written notice to the Company.


As used herein, the term “Good Reason” shall mean: (a) a material reduction in
the scope of the Executive’s title, authority, duties or responsibilities in
effect as of the Effective Date, which reduction has (i) not been approved in
good faith and for proper business purposes by the Board of Directors, and (ii)
is not remedied by the Company within twenty (20) days after notification to the
Company containing a reasonably detailed description of such reduction; (b) a
demand by the Company that the Executive relocate his principal residence, or
(c) the Company’s breach of any material obligation owed to the Executive under
this Agreement, including any Base Salary or Bonus payment obligations; provided
that the Executive has given the Company notice thereof describing in reasonable
detail the alleged breach or failure, and the Company has failed to cure such
breach or failure within a period of twenty (20) days following receipt of such
notice.
 
 (ii)           By the Company.


The Company may terminate this Agreement prior to the end of the Term of
Employment, other than as provided in paragraphs (a), (b) and (c) of this
Section 5, by providing three (3) months’ advance written notice to the
Executive.


A termination initiated by the Company pursuant to paragraph (d)(ii) or the
Executive pursuant to paragraph (d)(i)(B), shall be referred to as a
“Termination Without Cause”.

 
- 5 -

--------------------------------------------------------------------------------

 

In the event of a Termination Without Cause initiated by the Executive, the
Company shall pay to the Executive, or in the event of his death, to his estate,
the amount of the Executive’s Base Salary accrued to the date of
termination.  In the event of a Termination Without Cause initiated by the
Company or a Termination With Good Reason initiated by the Executive, the
Company shall additionally pay to the Executive (i) any accrued but unpaid Bonus
for fiscal year(s) preceding the fiscal year of termination, (ii) the Bonus that
would have been paid to the Executive in the fiscal year in which his
termination occurred, prorated as to the number of days the Executive was
employed pursuant to this Agreement in the year of his termination, and (iii) an
additional amount which shall be equal to the greater of (A) one-third (1/3) of
the Base Salary which would have been paid to the Executive for the Term of
Employment remaining uncompleted at the time of such termination, or (B) one
full year’s Base Salary.  The amounts set forth in clauses (i) and (iii) above
shall be paid in full within thirty (30) days of the date of termination, while
the amount set froth in clause (ii) above shall be paid at the end of the fiscal
year in which the Termination Without Cause occurred.  In the event of a
Termination with Good Reason or a Termination Without Cause pursuant to Section
5(d)(ii), the Executive shall continue to have the right to receive benefits, if
any, under any Company Plans, but only in accordance with the terms of such plan
or policy as they apply to persons whose employment has been terminated without
cause.


6.    Certain Covenants of the Executive


a.           Confidential Information.          The Executive acknowledges that
in the course of his employment with the Company he may receive certain
information, knowledge and data concerning the Business of the Culinary Group
and its affiliates or pertaining to any individual, firm, corporation,
partnership, joint venture, business, organization, entity or other person which
the Culinary Group may do business with during the Term of Employment, which is
not in the public domain, including but not limited to trade secrets, employee
records, names and lists of suppliers and customers, programs, statistics,
processes, techniques, pricing, marketing, software and designs, or any other
matters, and all other confidential information of the Culinary Group and its
and affiliates acquired in connection with your employment (hereinafter referred
to collectively as "Confidential Information”), which the Culinary Group and its
affiliates desire to protect.  The Executive understands that such Confidential
Information is confidential, and he agrees not to reveal or disclose or
otherwise make accessible such Confidential Information to anyone outside of the
Company or any affiliate and their respective officers, employees, directors,
consultants or agents, so long as the confidential or secret nature of such
Confidential Information shall continue, whether or not he is employed by the
Company, except as may be required by law, regulation or court order.

 
- 6 -

--------------------------------------------------------------------------------

 

b.           Return of Information.  At such time as the Executive shall cease
to be employed by the Company or the Culinary Group for whatever reason or at
any other time the Company may reasonably request, he shall promptly deliver and
surrender to the Company all papers, memoranda, notes, records, reports,
sketches, specifications, designs and other documents, writings (and all copies
thereof), and other property produced by him or coming into his possession by or
through his employment hereunder and relating to the Confidential Information
referred to in this Section 6 or otherwise to the Business, and the Executive
agrees that all such materials will at all times remain the property of the
Company.


c.           Non-Competition Agreements.      The Executive further agrees that
during the Term of Employment and thereafter, he will comply at all times with
his covenants and agreements contained in Section 9(a) of each of the
Acquisition Agreements, and not use such information to compete with the
Culinary Group or any affiliate or for any other personal gain.  By his
execution of this Agreement, the Executive covenants and agrees that all of the
terms and conditions set forth in Section 9(a) in each of the Acquisition
Agreements shall remain in full force and effect and are also incorporated by
this reference in this Agreement.


d.           Agreement Not to Solicit.  For so long as the Executive shall be
employed with the Company and for a period of four (4) years following the
termination of this Agreement for any reason, the Executive agrees that he will
not, either directly or indirectly, through any person, firm, association,
corporation, partnership, agency or other business entity or person with which
he is now or may hereafter become associated, (i) cause or induce any present or
future employee of the Culinary Group to leave the employ of the Company or any
affiliate to accept employment with the Executive or with such person, firm,
association or corporation, agency or other business entity or (ii) solicit any
person or entity which is a customer of the Culinary Group for the purpose of
directly or indirectly furnishing services competitive with the Culinary Group.


e.           Scope.    It is expressly agreed that if any restrictions set forth
in this Section 6 are found by any court having jurisdiction to be unreasonable
because they are too broad in any respect, then and in each such case, the
remaining restrictions herein contained shall, nevertheless, remain effective,
and this Agreement, or any portion thereof, shall be considered to be amended so
as to be considered reasonable and enforceable by such court, and the court
shall specifically have the right to restrict the business or geographical scope
of such restrictions to any portion of the business or geographic areas
described above to the extent the court deems such restriction to be necessary
to cause the covenants to be enforceable, and in such event, the covenants shall
be enforced to the extent so permitted.


f.           Specific Performance.  The Executive acknowledges that a remedy at
law for any breach or attempted breach of Section 6 of this Agreement may be
inadequate, agrees that the Company shall be entitled to seek specific
performance and injunctive and other equitable relief in case of any such breach
or attempted breach, and further agrees to waive any requirement for the
securing or posting of any bond in connection with the obtaining of any such
injunctive or any other equitable relief.


7. Severability. In case of any term, phrase, clause, paragraph, section,
restriction, covenant, or agreement contained in this Agreement shall be held to
be invalid or unenforceable, the same shall be deemed, and it is hereby agreed
that the same are meant to be several, and shall not defeat or impair the
remaining provisions hereof.


 
- 7 -

--------------------------------------------------------------------------------

 

8. Waiver. The waiver by the Company of a breach of any provision of this
Agreement by the Executive shall not operate or be construed as a waiver of any
subsequent or continuing breach of this Agreement by the Executive.


9. Assignment; Binding Affect. This Agreement may not be assigned under any
circumstances by either party.  Neither the Executive nor his estate shall have
any right to commute, encumber or dispose any rights to receive payments
hereunder, it being agreed that such payment and the right thereto are
nonassignable and nontransferable.  Subject to the provisions of this Section
11, this Agreement shall be binding upon and inure to the benefit of the parties
hereto, the Executive’s heirs and personal representatives, and the successors
and assigns of the Company.


10. Amendments. This Agreement may not be changed, amended, terminated or
superseded orally, but only by an agreement in writing, nor may any of the
provisions hereof be waived orally, but only by an instrument in writing, in any
such case signed by the party against whom enforcement of any change, amendment,
termination, waiver, modification, extension or discharge is sought.


11.  Entire Agreement; Amendment; Governing Law. This Agreement embodies the
entire agreement and understanding between the parties hereto with respect to
the matters covered hereby.  Only an instrument in writing executed by the
parties hereto may amend this Agreement.


12.  Governing Law; Jurisdiction. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York.  All actions and
proceedings arising out of or relating to this Agreement shall be brought by the
parties and heard and determined only in a Federal or state court located in the
Borough of Manhattan in the City and State of New York and the parties hereto
consent to jurisdiction before and waive any objections to the venue of such
Federal and New York courts.  The parties hereto agree to accept service of
process in connection with any such action or proceeding in any manner permitted
for a notice hereunder.


13.  Attorneys’ Fees.  In the event that any suit or other legal proceeding is
brought for the enforcement of any of the provisions of this Agreement, the
parties hereto agree that the prevailing party or parties shall be entitled to
recover from the other party or parties upon final judgment on the merits
reasonable attorneys’ fees, including attorneys’ fees for any appeal and costs
incurred in bringing such suit or proceeding.


14. Termination of Consulting Agreement.        Each of the parties hereto do
hereby agree that the consulting agreement, dated December 31, 2009 between
Educational Investors Inc. and Joseph Monaco, be and the same hereby is
terminated and rendered null and void, ab initio.

 
- 8 -

--------------------------------------------------------------------------------

 

15.  Headings.  All descriptive headings of the several Sections or paragraphs
of this Agreement are inserted for convenience only and do not constitute a part
of this Agreement.


16. Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
same instrument. Facsimile and pdf signatures hereto shall have the same
validity as original signatures hereto.


16. Representations and Warranties. (a) Executive represents and warrants to
Company that (i) Executive is under no contractual or other restriction or
obligation which is inconsistent with his execution of this Agreement or
performance of his duties hereunder, (ii) Executive has no physical or mental
disability that would hinder his performance of his duties under this Agreement,
and (iii) he has had the opportunity to consult with an attorney of his choosing
in connection with the negotiation of this Agreement.
 
17. Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing and shall be sent by certified mail, by personal delivery or
by overnight courier to the Executive at his residence (as set forth in
Company’s corporate records) or to the Company at its principal office and shall
be effective upon receipt, if by personal delivery, three (3) business days
after mailing, if sent by certified mail or one (1) business day after deposit
with an overnight courier.


[SIGNATURE PAGE FOLLOWS]

 
- 9 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this agreement as of the
date and year first above written.



 
OAK TREE EDUCATIONAL PARTNERS, INC.
 
(formerly, Florham Consulting Corp.)
       
By:
     
Name:  Anil Narang
   
Title:    President
       
EDUCATIONAL TRAINING INSTITUTE, INC.
       
By:
     
Name:  Joseph Bianco
   
Title:    Chairman and CEO
       
CULINARY TECH CENTER LLC,
       
By:
   
Name:  Joseph Bianco
 
Title:    Chairman
       
PROFESSIONAL CULINARY INSTITUTE LLC
             
By:
   
Name:  Joseph Bianco
 
Title:    Chairman
       
TRAINING DIRECT LLC
       
By:
   
Name:  Joseph Bianco
 
Title:    Chairman
       
EXECUTIVE:
         
[JOSEPH MONACO] [HAROLD KAPLAN]


 
- 10 -

--------------------------------------------------------------------------------

 